                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 09/18/19
AFTERN SANDERSON,

                                    Plaintiff,

                        -against-                                       19-CV-8423 (GHW)

LEG APPAREL LLC; AMIEE LYNN                                          ORDER OF SERVICE
ACCESSORIES, INC.; STEVEN H. SPOLANSKY;
STUART DIAMOND; MELISSA ROMANINO,

                                    Defendants.

GREGORY H. WOODS, United States District Judge:

         Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. § 1981, and the New York State and City Human

Rights Laws, alleging that his employer discriminated against him based on his race and sex. By

order dated September 13, 2019, the Court granted Plaintiff ’s request to proceed in forma pauperis

(IFP).

                                                 DISCUSSION

A.       Service on Defendants

         Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir.

2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process . . . in

[IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the

plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil Procedure

generally requires that the summons and complaint be served within 90 days of the date the

complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The Court

therefore extends the time to serve until 90 days after the date the summons is issued. If the
complaint is not served within that time, Plaintiff should request an extension of time for service.

See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff ’s responsibility to

request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Leg Apparel, LLC; Amiee Lynn

Accessories, Inc.; Steven H. Spolansky; Stuart Diamond; and Melissa Romanino through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt

and Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is further

instructed to issue summonses and deliver to the Marshals Service all the paperwork necessary for

the Marshals Service to effect service upon these Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                              CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Leg Apparel, LLC; Amiee Lynn Accessories, Inc.; Steven H. Spolansky; Stuart Diamond; and

Melissa Romanino and deliver all documents necessary to effect service to the U.S. Marshals Service.

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge


                                                       2
v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith when

he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   September 18, 2019
         New York, New York

                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                  3
        DEFENDANTS AND SERVICE ADDRESSES


Leg Apparel, LLC
c/o Jennifer Borrelli, HR Manager
65 Railroad Avenue
Ridgefield, New Jersey 07657

Amiee Lynn Accessories, Inc.
c/o/ Jennifer Borrelli, HR Manager
366 5th Avenue
New York, New York 10001

Steven H. Spolansky
President, Leg Apparel
366 5th Avenue, 11th Floor
New York, New York 10001

Stuart Diamond
CFO, Leg Apparel/Amiee Lynn
366 5th Avenue, 11th Floor
New York, New York 10001

Melissa Romanino
Former Director of Planning and Production, Leg Apparel
17 Dorliss Drive
Poughkeepsie, New York 12603
